Citation Nr: 1740293	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-10 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Center
in Philadelphia, Pennsylvania


THE ISSUE

Whether the termination of the Veteran's nonservice-connected pension benefits based upon excessive countable income, effective February 1, 2006 through December 31, 2008, was proper.

(The appeal for two issue of service connection and the issue of entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities will be addressed in a separate Board decision).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his sister
ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to October 1957.  Service in the Republic of Korea is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which terminated nonservice-connected pension benefits, effective February 1, 2006.

In July 2010, the RO retroactively terminated the Veteran's nonservice-connected disability pension, effective February 1, 2006, due to excessive household income that had not been previously reported.  The March 2012 statement of the case (SOC) and October 2014 supplemental statement of the case (SSOC) addressed this termination as of 2006, as well as whether the Veteran's countable income through December 31, 2008, remained excessive to qualify for nonservice-connected pension.  The 2015 Appellate Brief from the Veteran's representative also identified the period on appeal as from February 1, 2006, through December 31, 2008.  Thus, the issue currently on appeal has been limited to this time period.

In a June 2015 Board decision, the claim was remanded in order to afford the Veteran a hearing before a Veterans Law Judge.  In December 2015, the Veteran presented sworn testimony during a personal hearing in Roanoke, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In an October 2016 Board decision, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a February 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As noted in the October 2016 Board decision, the Veteran has submitted additional arguments and information as to his household income from 2009 forward, in an attempt to show that he qualifies for nonservice-connected pension for those periods.  See, e.g., April 2012 VA Form 9, November 2014 and January correspondences.  Eligibility for VA nonservice-connected pension is based on annual income, and the AOJ has not yet adjudicated this issue from January 1, 2009, forward.  The Board referred this issue to the AOJ in the October 2016 decision; however, no action has yet been taken on this claim.  As such, the issue is again REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

Additionally, the issue of the propriety of the creation of a debt due to overpayment as a result of the termination of the Veteran's pension benefits was raised in an Appellate Brief received in March 2015, as well as during the December 2015 Board hearing.  The propriety of the creation of a debt is a separate issue from whether termination of the pension was proper, with different applicable statutes and regulations.  The Board also referred this issue to the AOJ in the October 2016 decision; however, no action has yet been taken on this claim.  Thus, the issue is again REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

Based on the available record, effective February 1, 2006 through December 31, 2008, the Veteran's countable income exceeded the maximum annual pension rate for a married veteran with no dependents.

CONCLUSION OF LAW

Termination of the Veteran's pension benefits, effective February 1, 2006 through December 31, 2008, based on excessive income was proper.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.31, 3.271, 3.272 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his or her own willful misconduct.  Basic entitlement exists if, among other things, such Veteran's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23 (2016).
Payments of VA nonservice-connected pension benefits are made at the specified MAPR, reduced on a dollar-for-dollar basis by annualized countable family income.  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2016).

Unreimbursed medical expenses, which were paid within the twelve month annualization period regardless of when incurred, are excluded from annual countable income to the extent that the amount paid exceeds 5 percent of the regular maximum annual rate payable to a single veteran (excluding increased pension because of the need for aid and attendance).  38 C.F.R. § 3.272 (2016).

The rates of pension are published in tabular form in Appendix B of the Veterans Benefits Administration Manual M21-1, and are given the same force and effect as if published in the Code of Federal Regulations.  The MAPR is adjusted from year to year.  38 C.F.R. § 3.21 (2016).

In this matter, the Veteran was granted a nonservice-connected pension in a January 2004 decision, effective from August 1, 2003.  The pension was paid at a rate of a married veteran with no dependents.  In July 2010, the RO retroactively terminated the Veteran's nonservice-connected pension, effective February 1, 2006, due to excessive household income that had not been previously reported.  The Veteran disagreed with the termination of nonservice-connected pension benefits, and perfected a timely appeal.

The Board notes that the AOJ provided proper notice and due process prior to termination of the Veteran's nonservice-connected pension benefits, effective February 1, 2006; and there is no argument that such procedures were not followed.  Rather, the dispositive question in this appeal is whether the countable income was excessive to be entitled to VA pension benefits.  For the reasons set forth below, the Board finds that termination of the Veteran's pension benefits effective February 1, 2006 through December 31, 2008, was proper, due to excessive income.

As indicated above, the AOJ calculated the Veteran's pension entitlement from 2006 using the MAPR for a veteran with one dependent (his spouse) and no other dependents.  However, the Veteran has asserted that the applicable MAPR should be higher to account for him having two dependents in addition to his spouse.  See January 2010, May 2011, and November 2014 letters; see also VA Veterans Pension Rate Tables.

A "child" of the veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and is a member of the veteran's household, or an illegitimate child; and (i) is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction in an approved educational institution.  38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. § 3.57 (2016).  Further, for VA pension purposes, a "dependent" includes a "child" that otherwise meets the above requirements and who is either in the custody of the veteran or to whose support the Veteran is reasonably contributing.  38 U.S.C.A. § 1521 (c),(h)(1) (West 2014); 38 C.F.R. § 3.23(d) (2016).

Historically, the Veteran was initially awarded VA pension benefits based on his August 2003 claim, at which point he reported being married and having no dependents.  In a February 2006 Eligibility Verification Report ("EVR"), the Veteran again reported being married and having no other dependents.  Nevertheless, some of the information submitted by the Veteran from 2008 forward identified one dependent each year in his joint tax returns in 2007, 2008, and 2010, including a dependent born in 2002 and one born in 1991.  These two identified individuals would have been under age 18 in 2006, 2007, and 2008 (with the individual born in 1991 turning 18 at some point in 2009).

As described in the October 2016 Board Remand, it is unclear if the individuals claimed on the Veteran's tax returns otherwise met the criteria to qualify as his dependent children for VA pension purposes, especially since the Veteran did not report them in his EVR for VA purposes in February 2006, or on Federal tax returns in 2006, 2007, or 2009.  The Board notes that the 2007 tax return listed a different dependent; absent evidence to the contrary, as she was identified as a niece, she would not be a dependent child for VA purposes.  In the October 2016 remand, the Board instructed that the Veteran be requested to provide information verifying the claimed dependents.  However, the Veteran was unable to do so.  See the Veteran's letter dated March 2017 and the Declaration of Status of Dependents dated January 2017.  Rather, the Veteran has since submitted a November 2016 letter from the Commonwealth of Virginia Department of Social Services, Division of Child Support Enforcement, which was addressed to his wife.  Unfortunately, that document provides little insight into whether the Veteran's claimed minor dependents qualify as a 'child' for VA purposes from February 2006 through December 2008.

Accordingly, as the Veteran has been unable to demonstrate that his claimed dependents qualify as a 'child' for VA purposes, the Board finds that his pension entitlement was correctly calculated as a married veteran with no dependents for the period from February 1, 2006 to December 31, 2008.

The Veteran has also argued that his countable income was incorrectly calculated.

In a May 2006 letter, the AOJ notified the Veteran of his adjusted pension entitlement, effective February 1, 2006, based on information from the SSA including Medicare premium amounts, and the Veteran's reports in February and May 2006 of having only SSA income and a spouse but no other dependents.  Thereafter, the AOJ received information through the Income Verification Match (IVM) process, which indicated additional interest and other income from 2006 forward.  The AOJ requested and received verification of additional income amounts from the Veteran, his wife, and a banking facility from 2008 forward, leading to the termination of VA pension benefits, effective February 1, 2006.

The Board acknowledges that the AOJ identified multiple different amounts of income in various notice letters to the Veteran from 2008 forward, some of which did not conform to the other evidence of record, as noted by the Veteran.  Otherwise, the Board observes that several of the arguments by the Veteran and his wife reflect a misunderstanding of the amounts and types of income that must be counted for VA purposes.  They essentially argue that their household income for IRS tax purposes, or the adjusted gross income (AGI), should be what is counted as the Veteran's income for VA pension purposes.  However, some types of income that are not taxable by the IRS are still counted as income for VA pension purposes.

In response to the AOJ's requests for verification of income amounts obtained through the IVM process, the Veteran and his wife submitted copies of their joint tax returns (Form 1040) for 2006, 2007, and 2008 (and later years).  The Veteran also submitted reports of detailed tax return information for 2007, 2008, and later years, which they obtained from the IRS through a request in 2011.  These reports include information as listed on the Form 1040s, as well as itemized deductions (Schedule A), business income and expenses (Schedule C), and other possibly relevant information.  The AOJ also received verifying information from a banking facility in 2008 concerning an annuity payment to the Veteran's wife in 2006.

Such information reflects household income from 2006 through 2008 of SSA retirement income for the Veteran, interest and investment income for the Veteran and his wife, annuity or retirement income for the Veteran's wife in 2006, and business income for the Veteran's wife.  Pertinent reported expenses include unreimbursed Medicare premium expenses that were automatically deducted from the Veteran's SSA benefits; normal operating expenses for his wife's transportation business, including the purchase of a vehicle in 2006; and depreciation expense for the business as listed in 2008 tax information.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) are generally counted as income during the 12-month annualization period in which they are received.  These include the gross amount of earnings or wages before any deductions are made for such things as taxes, insurance, retirement plans, social security, etc.  Fractions of dollars will be disregarded in computing income; and only those amounts that are listed in 38 C.F.R. § 3.272 may be excluded from countable income for determining entitlement to improved pension.  38 U.S.C.A. § 1503 (West 2014); 38 C.F.R. §§ 3.271, 3.272 (2016).
For VA purposes, countable business income includes the gross income, as reduced by necessary operating expenses such as cost of goods sold, expenditures for rent, taxes, and upkeep or costs of repairs and replacements.  The value of increase in stock inventory of a business is not considered income; and depreciation is not considered a deductible expense.  Loss sustained in operating a business may not be deducted from income derived from any other source.  38 C.F.R. § 3.271(c).

Unreimbursed medical expenses, including Medicare premiums, in excess of five percent of the applicable MAPR may be excluded from income for the same 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(g).

Here, the AGI for Federal tax purposes did not include the Veteran's nontaxable SSA income from 2006 to 2008, or the annuity payment received by his wife in 2006; however, both of these amounts must be included as income for VA purposes.  Further, the AGI reflects a reduction of Federal taxable income for one-half of the self-employment tax for his wife's business, which does not apply for VA purposes.

In addition, the business income included in the AGI for Federal tax purposes only reflects the amount calculated after completion of Schedule C, which details business income, expenses, and cost of goods sold, to arrive at a profit or loss.  For 2008, this amount included a depreciation expense; as noted above, this amount should not be deducted from business income for VA purposes.

The Board observes that the Veteran reported in December 2011 and November 2014 that the amount of over $14,000 in annuity or investment income that his wife received in 2006 was reinvested in her business in order to purchase a vehicle; and that this business expense was reflected in their 2006 tax return.  There are purchase receipts and checks in the file to support this reported business expense.  The AOJ indicated that it did not include this amount in the Veteran's income because it had been reinvested in the business.  Nevertheless, annuity or investment income must be included as countable income in the year it was received, or 2006.

Although the vehicle purchase appears to qualify as a normal operating expense for his wife's transportation business, the Veteran reported that this expense was already reflected in the business income on his tax return for 2006.  Thus, the gross business income for 2006 had already been reduced by vehicle purchase expense, in addition to other operating expenses.  As such, it was already excluded from this business income and should not be excluded again.

With regard to SSA income, the Board notes that there are some discrepancies between the amounts as reflected in SSA basic information query responses; VA pension calculation letters and notes for the claims file; and the Federal joint tax returns (Form 1040) and supporting information submitted by the Veteran.  

The Veteran's gross annual SSA income or benefit entitlement, prior to deductions for Medicare premiums, should be counted as income for VA purposes; and then allowable medical expenses should be excluded to avoid counting that expense twice.  As noted above as well as in AOJ letters to the Veteran, only the amount of unreimbursed medical expenses, such as Medicare premiums, that exceeds five percent of the applicable MAPR may be excluded from countable income for VA purposes.

Thus, pursuant to the October 2016 Board Remand, the AOJ recalculated the Veteran's countable income for VA pension purposes.  See the February 2017 SSOC.

From February 1, 2006, AOJ calculated the Veteran's income as $7,686.00 ($640.50 per month) from SSA.  They then counted $14,536.00 for his spouse from Prudential and $8,862.00 in other income, a total of $23,398.00.  However, both the SSA monthly benefit amount and the Medicare premium increased slightly, effective December 1, 2006, as reflected in SSA basic inquiry responses, as well as VA's Veterans Pension Rate Tables.  Specifically, the gross SSA monthly benefit amounts were $640.50, effective since December 2005; and $661.50, effective since December 2006.  Based on these amounts of $640.50 for 11 months ($7,045.50) plus $661.50 for one month, the Veteran would have received a total of $7,707 of SSA income in 2006.  Thus, the total income of the Veteran's household for 2006 was $31,105.00 ($7,707.00 plus $23,398.00).

As indicated above, non-reimbursed medical expenses reduce countable income.  Accepted non-reimbursed (paid out of pocket) medical expenses that are over 5 percent of the MAPR are used to reduce his countable income.  For a veteran with a spouse, the MAPR in 2006 was $13,855.00.  Five percent of $13,855.00 is $692.00.  For 2006, the Medicare monthly premiums were $88.50, effective since December 2005; and $93.50, effective since December 2006.  Based on these amounts of $88.50 for 11 months ($973.50) plus $93.50 for one month, the Medicare expense deductions would have been $1,067.

The Veteran's income from all sources totaled $31,105.00, effective February 1, 2006.  The amount of medical expenses that were considered equaled $375.00 ($1067.00 minus the 5% deductible of $692.00).  His total income for VA purposes is $30,730.00 ($31,105.00 minus $375.00).  Therefore, the Veteran's household income was much greater than the MAPR for a married veteran, effective February 1, 2006 ($13,855.00).

From January 1, 2007, the AOJ counted $7938.00 ($661.50 per month) from SSA, and $9,189.00 income for his spouse.  However, as described above, the gross SSA monthly benefit amounts were $661.50, effective since December 2006 and $676.40 effective since December 2007.  Based on these amounts of $661.50 for 11 months ($7,276.50) plus $676.40 for one month, the Veteran would have received a total of $7,952.90 of SSA income in 2007.  For a veteran with a spouse, the MAPR in 2007 was $14,313.00.  Five percent of $14,313.00 is $715.00.  The Medicare monthly premiums were $93.50, effective since December 2006, and $96.40 effective since December 2007.  Based on these amounts of $93.50 for 11 months ($1028.50) plus $96.40 for one month, the Medicare expense deductions would have been $1,124.90.

The Veteran's income from all sources totaled $17,141.00, effective January 1, 2007.  The amount of medical expenses that were considered equaled $409.00 ($1,124.00 minus the 5% deductible of $715.00).  His total income for VA purposes is $16,732.00 ($17,141.00 minus $409.00).  Therefore, the Veteran's household income was greater than the MAPR for a married veteran, effective January 1, 2007 ($13,855.00).

From January 1, 2008, the AOJ counted the Veteran's $8,116.00 ($676.40 per month) from SSA; as well as $11,607.00 income for his spouse.  However, with respect to the 2008 calculations, the gross SSA monthly benefit amounts were $676.40 effective since December 2007 and $715.40 effective since December 2008.  Based on these amounts of $676.40 for 11 months ($7,440.40) plus $715.40 for one month, the Veteran would have received a total of $8,155.80 of SSA income in 2008.  For a veteran with a spouse, the MAPR in 2008 was $14,643.00; five percent is $732.15.  The Medicare monthly premiums remained at $96.40.  As such, based on $96.40 for twelve months, the Medicare expense deductions would have been $1,156.80.  Thus, the amount of medical expenses that should have been considered equaled $424.00 ($1,156.00 minus the 5% deductible of $732.00).  The Veteran's total income for VA purposes is $19,338.00 ($19,762.00 minus $424.00).  Therefore, the Veteran's income was greater than the MAPR for a married veteran, effective January 1, 2008 ($14,643.00).

Accordingly, the termination of the Veteran's nonservice-connected pension benefits based upon excessive countable income, effective February 1, 2006 through December 31, 2008, was proper.  Pursuant to the governing legal authority, the Veteran did not meet the basic income eligibility requirement to establish entitlement to payment of nonservice-connected pension during the period on appeal.  Although an appellant is entitled to the benefit of the doubt when the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable in this case, as the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit sought on appeal must, therefore, be denied.


ORDER

Termination of the Veteran's nonservice-connected pension benefits, effective February 1, 2006 through December 31, 2008, was proper; the appeal is denied.






____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


